IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
DOROTHY WHITAKER,
Plaintiff,
VS. Civ. No. 18-1046 KG/JFR

XAVIER BECERRA, SECRETARY,
U.S. Department of Health and Human Services,

Defendant.

ORDER

On April 16, 2021, Defendant timely filed a “Motion to Amend Memorandum Opinion
and Order (Doc. 56)” (Motion to Amend). (Doc. 58). Defendant moves under Fed. R. Civ. P.
52(b) and 59(e) to amend pages 24 and 26 of the Court’s March 19, 2021, Memorandum Opinion
and Order (Doc. 56). That Memorandum Opinion and Order granted, in part, Defendant’s
Motion for Summary Judgment and Memorandum in Support (Doc. 36).

The Court notes that Plaintiff has failed to respond to the Motion to Amend. “The failure
of a party to file and serve a response in opposition to a motion within the time prescribed for
doing so constitutes consent to grant the motion.” D.N.M. LR-Cv 7.1(b). Considering that
Plaintiff's failure to respond to the Motion to Amend constitutes consent to grant the Motion to
Amend and considering the requested amendments, the Court finds good cause to grant the
Motion to Amend.

The Court further notes that granting the Motion to Amend does not affect the Court’s
decision to grant summary judgment in Defendant’s favor only on the Title VII claim based on

race or color discrimination. See (Doc. 56) at 32.
IT IS ORDERED that the Motion to Amend Memorandum Opinion and Order (Doc. 56),

Doc. 58) is granted.

 
